Citation Nr: 0707123	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  02-21 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to a disability rating in excess of 20 percent 
for right knee chondromalacia. 

Entitlement to a disability rating in excess of 20 percent 
for left knee chondromalacia. 


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel








INTRODUCTION

The veteran served on active duty from June 1953 to December 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 and January 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  In 
February 2002, the RO assigned each knee disability a 10 
percent disability rating.  In January 2006, the RO held that 
each knee disability warranted a 20 percent disability 
rating.

In March 2004, the RO addressed the veteran's claims of 
entitlement to service connection for peripheral arterial 
occlusive disease; an evaluation in excess of 10 percent for 
bilateral hearing loss; an evaluation in excess of 10 percent 
for cervical whiplash; and an effective date earlier than 
September 5, 2003, for an award of TDIU.   In April 2004, the 
veteran initiated an appeal with respect to this issue. The 
matter was forwarded to the Board and in June 2004 the Board 
remanded the matter for the issuance of a statement of the 
case.  A statement of the case was issued in October 2006; as 
of this date, the record contains no indication that the 
veteran has perfected his appeal.

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200.  A substantive appeal consists 
of a properly completed VA Form 1-9, "Appeal to Board of 
Veterans' Appeals" or correspondence containing the 
necessary information.  Proper completion and filing of a 
substantive appeal are the last actions a veteran needs to 
take to perfect an appeal.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).  If a claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, he or she is statutorily barred 
from appealing the RO decision.  Because no timely 
substantive appeal appears to have been submitted following 
the promulgation of a statement of the case in October 2006, 
the Board has no jurisdiction to address the issues of 
entitlement to service connection for peripheral arterial 
occlusive disease; an evaluation in excess of 10 percent for 
bilateral hearing loss; an evaluation in excess of 10 percent 
for cervical whiplash; and an effective date earlier than 
September 5, 2003, for an award of TDIU.  38 C.F.R. §§ 
20.200-20.202, 20.302.



FINDING OF FACT

The veteran's right and left knee disabilities are manifested 
by subjective complaints of locking and objective evidence of 
arthritis, and pain on motion, which results in additional 
functional loss.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
right knee chondromalacia with degenerative changes have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5256, 5257, 5258, 5259, 5260, 5261 
(2006).

2.  The criteria for a rating in excess of 20 percent for 
left knee chondromalacia with degenerative changes have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, DCs 
5256, 5257, 5258, 5259, 5260, 5261 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by February 2003, January 2004, an June 2004 
letters, with respect to the claims of entitlement to an 
increased disability rating. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the February 2003, January 2004, an June 2004 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the record contains a January 2006 rating decision and 
an October 2006 supplemental statement of the case following 
the January 2004, an June 2004 letters.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the February 2003, January 2004, an June 2004 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Organo 
Medical and Diagnostic Clinic, and VA examination reports 
dated in January 2001, March 2003 and January 2004.  Notably, 
the veteran has not identified any further outstanding and 
relevant evidence in response to the June 2004 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2006).  The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degree of disability specified is considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2006).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held, "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel has held that separate ratings may be 
assigned under Diagnostic Code 5260 and Diagnostic Code 5261 
for disability of the same joint.  VAOPGCPREC 9-2005 
(September 17, 2005).

Diagnostic Code 5257 pertains to other impairment of the 
knee.  Under this provision, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.  

Diagnostic Code 5260 pertains to limitation of flexion.  
Under this provision, flexion limited to 60 degrees is 
noncompensable.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees; and a 30 
percent rating is warranted when flexion limited to 15 
degrees.  

Diagnostic Code 5261 pertains to limitation of knee 
extension.  Under this provision, extension limited to 5 
degrees is noncompensable.  A 10 percent rating is warranted 
when extension is limited to 10 degrees.  A 20 percent rating 
is warranted when extension is limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating is assigned when extension is 
limited to 30 degrees; and a 50 percent rating is assigned 
when extension is limited to 45 degrees.  

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2005).

The veteran's right and left knee disabilities have been 
assigned a 20 percent disability ratings pursuant to 
Diagnostic Code 5260 for limitation of flexion.  The veteran 
alleges that he is entitled to increased disability 
evaluations for his service-connected right and left knee 
disabilities because he experiences pain, locking and 
difficulties while driving.

In order to warrant the next available schedular rating of 30 
percent for limitation of flexion, the veteran's flexion 
would have to be limited to 15 degrees.  Throughout the 
pendency of this appeal, the veteran has submitted to several 
VA examinations.  In January 2001, right knee range of motion 
was from 0 to 120 degrees; both flare-ups and pain both 
limited flexion to 95 degrees.  Left knee range of motion was 
from 0 to 120 degrees; both flare-ups and pain limited 
flexion to 100 degrees.  In March 2003, range of motion of 
both knees was from 0 to 110 degrees, passively, and from 0 
to 90 degrees, actively.  Pain began, in both knees, at 85 
degrees and flare-ups decreased range of motion of both knees 
to 80 degrees.  In January 2004, active range of motion of 
the right knee was from 0 to 100 degrees.  Passive range of 
motion of the right knee was from 0 to 110 degrees.  Flare-
ups limited right knee flexion to 90 degrees.  Active range 
of motion of the left knee was from 0 to 110 degrees.  
Passive range of motion of the left knee was from 0 to 120 
degrees.  Flare-ups limited left knee flexion to 100 degrees.  

The aforementioned medical evidence does not warrant a rating 
in excess of 20 percent for either knee, under the criteria 
based on limitation of flexion.  See 38 C.F.R. § 4.71, Plate 
II, Codes 5260, 5261.  As set forth above, however, 38 C.F.R. 
§§ 4.40, 4.45, 4.59 address the impact of functional loss, 
weakened movement, excess fatigability, incoordination, and 
pain.  DeLuca, 8 Vet. App. at 206-07.  Indeed, the currently 
assigned 20 percent disability evaluations are based on 
evidence showing that the veteran's knee disabilities are 
manifested by symptoms which include pain on motion, 
fatigability, and limitation of flexion.  The Board finds 
that the evidence of record reveals no additional factors 
which would restrict motion to such an extent that the 
criteria for ratings in excess of 20 percent would be 
justified.

The Board has also considered whether the veteran is entitled 
to a separate disability rating under any other applicable 
Diagnostic Code.  Diagnostic Code 5261 is not for application 
because none of the aforementioned examinations documented 
any limitation of extension.  

Diagnostic Code 5257 is also not applicable because none of 
the examinations noted any recurrent subluxation or lateral 
instability.  Although the veteran reported subjective 
complaints of his knees locking, none of the January 2001, 
March 2003 and January 2004 VA examiners documented any 
instability or effusion, and the ligaments were consistently 
determined to be intact.

In conclusion, the medical evidence in this case demonstrates 
that the veteran's service-connected knee disabilities are 
manifested by degenerative changes, some limitation of 
flexion, pain, and fatigability.  For the reasons and bases 
expressed above, the Board has concluded that disability 
ratings in excess of 20 percent are not warranted under 
Diagnostic Code 5260 or any other diagnostic criteria for the 
veteran's right and left knee disabilities

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1), 
however, the record contains no objective evidence that the 
veteran's service-connected right and left knee disabilities 
have resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that the 
impairment resulting from the veteran's right and left knee 
disabilities is appropriately compensated by the currently 
assigned schedular ratings and 38 C.F.R. § 3.321 is 
inapplicable. 


ORDER

Entitlement to a disability rating in excess of 20 percent 
for right knee chondromalacia is denied. 

Entitlement to a disability rating in excess of 20 percent 
for left knee chondromalacia is denied. 



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


